DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080261684 to Vallejo et al (Vallejo) in view of YouTube video titled “The Only Real Time Grand Prize Jackpot Win on YouTube Tarzan Slot - Max Bet - Grand + Mini Bonus” by linkscomputer (herein referred to as Tarzan).

Claims 1 and 11. Vallejo discloses an electronic gaming machine (Fig. 5), comprising: 
a display system including one or more displays (Fig. 5, elements 540 and 553, and ¶¶42 and 49); and 
a control system including one or more processors (Fig. 6, 605, and ¶, the control system being configured for: 
controlling the display system to present first visual effects corresponding to a base game (¶26, “primary game”); 
determining a bonus-triggering event during the base game, the bonus-triggering event corresponding to an award of a bonus round comprising one or more free instances of a game (¶30); 
controlling the display system to present second visual effects corresponding to the bonus round (Fig. 4, 440, and ¶38, and ¶30, “spins of a feature wheel”); 
determining an award of a bonus game during the bonus round (Figs. 3-5, and ¶¶31, 38, and 39); and 
controlling the display system to present third visual effects corresponding to the award of the bonus game, the third visual effects including a bonus wheel (Figs. 3-5, and ¶31, “comes to a stop in front of a payout indicator”); 
determining that an outcome of a first spin of the bonus wheel awards a highest level progressive jackpot of a plurality of potentially available progressive jackpots (¶30, “different progressive prize”, and ¶31); and
controlling the display system to present fourth visual effects corresponding to the highest level progressive jackpot amount (¶39, “progressive award”).
However, Vallejo fails to explicitly disclose: 
determining that an outcome of a second spin of the bonus wheel (as required by claim 1) again awards the highest level progressive jackpot; and 
controlling the display system to present fifth visual effects corresponding to the highest level progressive jackpot amount (emphasis added).
Tarzan teaches: 
determining that an outcome of a first spin of the bonus wheel awards a highest level progressive jackpot of a plurality of potentially available progressive jackpots (see video at 0:01-0:05);

    PNG
    media_image1.png
    1001
    1393
    media_image1.png
    Greyscale


controlling the display system to present fourth visual effects corresponding to the highest level progressive jackpot amount (see video at 0:06-1:01);

    PNG
    media_image2.png
    1029
    1388
    media_image2.png
    Greyscale


determining that an outcome of a second spin of the bonus wheel (as required by claim 1) again awards the highest level progressive jackpot (see video at 1:15-1:20, such that the during the second spin the player could potentially win the “Grand” prize for a second time); and 
controlling the display system to present fifth visual effects corresponding to the highest level progressive jackpot amount (in a case where the player wins the “Grand” prize, the amount associated with the “Grand” prize would be indicated in the player’s credit meter).  The gaming system of Vallejo would have motivation to use the teachings of Tarzan in order to provide additional potential win amounts in order to add suspense and anticipation to the spin of the bonus wheel.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Vallejo with the teachings of Tarzan in order to win additional large jackpots multiple times in doing so would entice more people to play the game.

Claims 2 and 12. Vallejo in view of Tarzan teaches wherein the control system is further configured for: 
determining that an outcome of a third spin of the bonus wheel again awards the highest level progressive jackpot (see Tarzan video at 2:13-2:16, in this case, a 3rd spin, such that the during the third spin the player could potentially win the “Grand” prize for a third time); and 
controlling the display system to present sixth visual effects corresponding to the highest level progressive jackpot amount (see Vallejo ¶39, “progressive award”).

Claims 3 and 13. Vallejo in view of Tarzan teaches wherein: 
the bonus wheel has multiple bonus wheel segments, at least a first one of the bonus wheel segments corresponds to the highest level progressive jackpot, and the third visual effects further include the highest level progressive jackpot on the bonus (Fig. 3, 350, and ¶31).
However, Vallejo fails to explicitly disclose displaying a current value of the highest level progressive jackpot (emphasis added).
Tarzan teaches displaying a current value of the highest level progressive jackpot (see 0:05, bonus wedge labeled “Grand” has an amount associated with current value). 



The gaming system of Vallejo would have motivation to use the teachings of Tarzan in order to provide additional potential win amount details in order to add suspense and anticipation to the spin of the bonus wheel.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Vallejo with the teachings of Tarzan in order to provide additional potential win amount details in order to add suspense and anticipation to the spin of the bonus wheel.

Claims 4 and 14. Vallejo discloses wherein the third visual effects further include displaying on the bonus wheel wording on the bonus wheel associated with the highest level progressive jackpot (Fig. 3, 350, “progressive”).
Vallejo fails to explicitly disclose displaying on the bonus wheel both the current value of the highest level progressive jackpot and wording on the bonus wheel associated with the highest level progressive jackpot (emphasis added).
Tarzan teaches the bonus wheel both the current value of the highest level progressive jackpot and wording on the bonus wheel associated with the highest level progressive jackpot (see 0:05, bonus wedge labeled “Grand” has an amount associated with current value).  The gaming system of Vallejo would have motivation to use the teachings of Tarzan in order to provide additional potential win amount details in order to add suspense and anticipation to the spin of the bonus wheel.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Vallejo with the teachings of Tarzan in order to provide additional potential win amount details in order to add suspense and anticipation to the spin of the bonus wheel.

Claims 5 and 15. Vallejo in view of Tarzan teaches wherein the wording comprises "GRAND" (see Tarzan at 0:05, “Grand”).

Claims 6 and 16. Vallejo discloses wherein the third visual effects further include displaying the highest level progressive jackpot in an image portion of the display system (Fig. 3, 350, “progressive”).
Vallejo fails to explicitly disclose displaying the current value of the highest level progressive jackpot in an image portion (emphasis added).
Tarzan teaches the bonus wheel both the current value of the highest level progressive jackpot and wording on the bonus wheel associated with the highest level progressive jackpot (see 0:05, bonus wedge labeled “Grand” has an amount located in a box above the bonus wedge).  The gaming system of Vallejo would have motivation to use the teachings of Tarzan in order to provide additional potential win amount details in order to add suspense and anticipation to the spin of the bonus wheel.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Vallejo with the teachings of Tarzan in order to provide additional potential win amount details in order to add suspense and anticipation to the spin of the bonus wheel.

Claims 7 and 17. Vallejo discloses wherein: 
the bonus wheel has multiple bonus wheel segments, and at least a first one of the bonus wheel segments corresponds to the highest level progressive jackpot (Fig. 3, 350, and ¶31).

Claims 8 and 18. Vallejo discloses wherein only the first one of the bonus wheel segments corresponds to the highest level progressive jackpot (Fig. 3, 350, and ¶31).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080261684 to Vallejo et al (Vallejo) in view of YouTube video titled “The Only Real Time Grand Prize Jackpot Win on YouTube Tarzan Slot - Max Bet - Grand + Mini Bonus” by linkscomputer (herein referred to as Tarzan) as applied to claims 7 and 17 above, and further in view of US Pub. 20140302909 to Meyer.

Claims 9 and 19. Vallejo discloses wherein all of the bonus wheel segments except the first one of the bonus wheel segments correspond to one or more of the award of the bonus game and a plurality of dollar amounts (Fig. 3, 310, 330, and 350, and ¶¶31 and 34).
However, Vallejo fails to explicitly disclose a plurality of multipliers.
Meyer teaches a plurality of multipliers (¶¶6, 29, and 96, “multiplier”).  The gaming system of Vallejo would have motivation to use the teachings of Meyer in order to give players opportunities to win larger game payouts, in doing so would make entering into the bonus wheel segment more exciting because it give game players higher expectations that they will win larger payouts.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Vallejo with the teachings of Meyer in order to give players opportunities to win larger game payouts, in doing so would make entering into the bonus wheel segment more exciting because it give game players higher expectations that they will win larger payouts.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080261684 to Vallejo et al (Vallejo) in view of YouTube video titled “The Only Real Time Grand Prize Jackpot Win on YouTube Tarzan Slot - Max Bet - Grand + Mini Bonus” by linkscomputer (herein referred to as Tarzan) as applied to claims 7 and 17 above, and further in view of US Pub. 20140302909 to Meyer, US Pub. 20150080087 to Nicely et al (Nicely), and/or US Pub. 20090239635 to Graham.

Claims 10 and 20. Vallejo discloses wherein: 
all of the bonus wheel segments except the first one of the bonus wheel segments correspond to one of the award of the bonus game (Fig. 3, 310, 330, and 350, and ¶¶31 and 34).
However, Vallejo fails to explicitly disclose:
 a plurality of multipliers, and 
a size of a bonus wheel segment does not correspond with a probability of an outcome corresponding to the bonus wheel segment.
Meyer teaches a plurality of multipliers (¶¶6, 29, and 96, “multiplier”).  The gaming system of Vallejo would have motivation to use the teachings of Meyer in order to give players opportunities to win larger game payouts, in doing so would make entering into the bonus wheel segment more exciting because it give game players higher expectations that they will win larger payouts.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Vallejo with the teachings of Meyer in order to give players opportunities to win larger game payouts, in doing so would make entering into the bonus wheel segment more exciting because it give game players higher expectations that they will win larger payouts.
Nicely and/or Graham teaches wherein a size of a bonus wheel segment does not correspond with a probability of an outcome (see Nicely ¶4 “a weighted wheel mechanism such that the odds of a given section of the wheel being selected for the outcome is not proportional to circular width of the section”, also see ¶30; and see Graham ¶11 and 78, “the probability of stopping on each segment is not related to the size of that segment relative to the wheel”).  The gaming system of Vallejo in view of Meyer would have motivation to use the teachings of Nicely and/or Graham in order to give the perception to game players that all bonus wheel segments have the same chances of the pointer landing on it, in doing so would make entering into the bonus wheel segment more exciting because it give game players higher expectations that they will win larger payouts.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Vallejo in view of Meyer with the teachings of Nicely and/or Graham in order to give the perception to game players that all bonus wheel segments have the same chances of the pointer landing on it, in doing so would make entering into the bonus wheel segment more exciting because it give game players higher expectations that they will win larger payouts.

Response to Arguments
Applicant’s arguments, see pps. 8-11, filed 4/25/22, with respect to the rejection(s) of claims 1 and 11 under 102 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pub. 20080261684 to Vallejo et al (Vallejo) in view of YouTube video titled “The Only Real Time Grand Prize Jackpot Win on YouTube Tarzan Slot - Max Bet - Grand + Mini Bonus” by linkscomputer (herein referred to as Tarzan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715